35 F.3d 555
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Solomon ANDERSON, Plaintiff Appellant,v.Randolph MURDOUGH, Solicitor, Beaufort, South Carolina;South Carolina Board of Corrections;  Parker Evatt,Commissioner, South Carolina Department of Corrections;Benjamin Montgomery, Warden, Allendale CorrectionalInstitution;  Betsy Albritton, Deputy Warden, AllendaleCorrectional Institution;  Kathy August, Head Nurse,Allendale Correctional Institution, Defendants Appellees.
No. 93-7303.
United States Court of Appeals, Fourth Circuit.
Sept. 2, 1994.Submitted:  May 17, 1994.Decided:  Sept. 2, 1994.

Appeal from the United States District Court for the District of South Carolina, at Aiken.  Joseph F. Anderson, Jr., District Judge.  (CA-92-2694-1-17-B)
Solomon Anderson, appellant pro se.
George Wallis Cone, McLeod, Fraser & Cone, Walterboro, SC;  Larry Cleveland Batson, Robert Eric Petersen, Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Anderson v. Murdough, No. CA-92-2694-1-17-B (D.S.C. Oct. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.